      Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 1 of 31 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


VARATEC, LLC                                 )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )       Case No. ___________
                                             )
ADT LLC, D/B/A ADT                           )
SECURITY SERVICES                            )
                                             )
                      Defendant.             )       JURY TRIAL DEMANDED
                                             )
                                             )
                                             )
                                             )


                      COMPLAINT FOR PATENT INFRINGEMENT
       Plaintiff Varatec, LLC (“Plaintiff” or “Varatec”), by and through its undersigned counsel,

files this Complaint for Patent Infringement against ADT LLC, d/b/a ADT Security Services.

(“ADT” or “Defendant”), and alleges as follows:

                                   NATURE OF THE ACTION

       1.      This is a patent infringement action brought by Varatec against Defendant based on

Defendant’s continued and willful infringement of U.S. Patent No. 7,792,256. A true and correct

copy of the ’256 patent is attached as Exhibit A.

                                         THE PARTIES

       2.      Plaintiff Varatec is a Texas limited liability corporation with a principal place of

business in Rockwall, Texas.




                                                 1
      Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 2 of 31 PageID #:1




        3.      On information and belief, Defendant is a for-profit corporation formed under the

laws of Delaware. On information and belief, it has its principal place of business in Boca Raton,

Florida. On information and belief, Defendant’s registered agent for service of process in Illinois

is C.T. Corporation System, 208 So Lasalle St, Suite 814, Chicago, IL 60604.

                                  JURISDICTION AND VENUE
        4.      This is an action arising under the patent laws of the United States, 35 U.S.C. § 271,

et. seq. The Court, therefore, has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        5.      This Court has personal jurisdiction over Defendant for at least the following

reasons: (1) Defendant has a regular and established place of business in this District at least at

111 Windsor Drive, Oak Brook, IL 60523; (2) Defendant has committed acts of patent

infringement and induced acts of patent infringement by others in this District and in Illinois; (3)

Defendant engages in other persistent courses of conduct and derives substantial revenue from

products and/or services provided to individuals in this District and in Illinois; (4) Defendant has

purposefully established systematic and continuous contacts with this District and should

reasonably expect to be brought into Court here; (5) Defendant has purposefully directed activities

at residents of this District and Illinois; and (6) Plaintiff’s claim of patent infringement arises out

of Defendant’s activities, including Defendant’s activities in this District.

        6.      More specifically, Defendant, directly and/or through intermediaries, ships,

distributes, offers for sale, sells, and/or advertises its products and service in the United States, this

State, and the Northern District of Illinois. Defendant solicits customers in the State and the

Northern District of Illinois. Defendant has many paying customers who are residents of the State




                                                    2
        Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 3 of 31 PageID #:1




and the Northern District of Illinois and who each use Defendant’s products and services in the

State and in the Northern District of Illinois.

         7.     Venue is proper in this district under 28 U.S.C. §§ 1391 and 1400(b) because, as

explained above, Defendant does business in the State and in this District, has committed acts of

infringement in this State and in this District, is subject to personal jurisdiction in this District, and

a substantial part of the events or omissions giving rise to this claim has occurred in this District.

Further, Defendant has a regular and established place of business in this District at least at 111

Windsor Drive, Oak Brook, IL 60523 and 2200 W Pratt Blvd, Elk Grove Village, IL 60007.

                                    THE ASSERTED PATENT

         8.     On September 7, 2010, the United States Patent and Trademark Office (“USPTO”)

duly issued U.S. Patent No. 7,792,256 (“the ’256 patent”), entitled “System and Method for

Remotely Monitoring, Controlling, and Managing Devices at One or More Premises,” to Charles

E. Arledge, Avinash C. Saxena, and Sriram M. Krishnan.

         9.     Varatec is the owner by assignment of the ’256 patent and holds all rights and

interest in that patent.

         10.    Varatec owned the ’256 patent throughout the period of Defendant’s infringing

acts.

         11.    Independent claim 1 and dependent claims 2, 3, 5, 6, and 9 of the ’256 patent,

asserted by Varatec in this action, are reproduced below (formatting added for clarity).

                1. A system for remotely monitoring, controlling, and managing one or more
                remote premises, comprising:
                   a server system operable to communicate with one or more remote client
                       systems, the client systems being remote from the one or more premises;




                                                    3
Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 4 of 31 PageID #:1




          a database system associated with the server system and operable to store
              configuration information for a plurality of devices located at a remote
              premises, the plurality of devices comprising one or more camera devices
              and one or more facility management devices;
          the server system operable to:
              receive from the one or more premises device data for the one or more
                   facility management devices located at the remote premises;
              initiate storage of at least a portion of the received device data in the
                   database system; and
              communicate, in response to a request received from a particular one of the
                   one or more remote client systems for device data for at least one facility
                   management device, stored device data for the at least one facility
                   management device responsive to the request to the particular client
                   system.

       2. The system of claim 1, wherein the server system is further operable to:
           receive, from the particular client system, a request to issue a command to a
               particular device at a particular premises, the command specifying an
               activity to perform with respect to one or more of the devices located at the
               particular premises; and
           communicate the command to a computer system at the particular premises, the
               computer system operable to execute the command by performing the
               activity with respect to the one or more devices.

       3. The system of claim 1, wherein:
           the database system is further operable to store a schedule specifying one or
               more times when a command should be communicated to a computer
               system at the particular premises, the command specifying an activity to
               perform with respect to one or more devices located at the particular
               premises and having been configured by a user of the particular client
               system; and
           the server system is further operable to communicate the command at the one
               or more times specified in the schedule to the computer system at the
               particular premises, the computer system operable to execute the command
               by performing the activity with respect to the one or more devices.

       5. The system of claim 1, wherein:
           the database system is further operable to store configuration information for
               each of a plurality of alerts, each alert being associated with one or more of
               the devices located at the particular premises, the configuration information
               for each alert specifying an action to be performed by the server system in
               response to receiving a notification from a computer system at the particular
               premises that the alert has been triggered; and
           the server system is further operable to, in response to receiving a notification
               from the computer system at the particular premises that a particular alert
               has been triggered:


                                         4
      Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 5 of 31 PageID #:1




                      access the database system to determine the action to be performed in
                         response to receiving the notification; and
                      execute the action to be performed in response to receiving the notification.

               6. The system of claim 5, wherein the action to be performed comprises one or more
               of:
                   communicating a notification that the particular alert has been triggered, the
                       configuration information for the particular alert specifying a recipient for
                       the notification; and
                   communicating a command to a computer system at the particular premises, the
                       command specifying an activity to perform with respect to one or more
                       devices located at the particular premises, the computer system operable to
                       execute the command by performing the activity with respect to the one or
                       more devices.

               9. The system of claim 1, wherein the one or more facility management devices
               each comprise one or more of:
                   a temperature sensor;
                   a chemical sensor;
                   a motion sensor;
                   a pressure sensor;
                   an input switch; and
                   an output switch.

       12.     Additional independent claim 10 and its dependent claims 11, 12, 14, 15, and 18 of

the ’256 patent, also asserted by Varatec in this action, are reproduced below (again, formatting

added for clarity).

               10. A method for remotely monitoring, controlling, and managing one or more
               remote premises, comprising:
                   storing configuration information for a plurality of devices located at a remote
                        premises, the plurality of devices comprising one or more camera devices
                        and one or more facility management devices;
                   receiving from the one or more premises device data for the one or more facility
                        management devices located at the remote premises;
                   initiating storage of at least a portion of the received device data in the database
                        system;
                   communicating, in response to a request received from a remote client system
                        for device data for at least one facility management device, stored device
                        data for the at least one facility management device responsive to the
                        request to the client system, the client systems being remote from the one
                        or more premises.




                                                  5
Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 6 of 31 PageID #:1




       11. The method of claim 10, further comprising:
           receiving, from the client system, a request to issue a command to a particular
               device at a particular premises, the command specifying an activity to
               perform with respect to one or more of the devices located at the particular
               premises; and
           communicating the command to a computer system at the particular premises,
               the computer system operable to execute the command by performing the
               activity with respect to the one or more devices.

       12. The method of claim 10, further comprising:
           storing a schedule specifying one or more times when a command should be
               communicated to a computer system at the particular premises, the
               command specifying an activity to perform with respect to one or more
               devices located at the particular premises and having been configured by a
               user of the client system; and
           communicating the command at the one or more times specified in the schedule
               to the computer system at the particular premises, the computer system
               operable to execute the command by performing the activity with respect to
               the one or more devices.

       14. The method of claim 10, further comprising:
           storing configuration information for each of a plurality of alerts, each alert
               being associated with one or more of the devices located at the particular
               premises, the configuration information for each alert specifying an action
               to be performed in response to receiving a notification from a computer
               system at the particular premises that the alert has been triggered; and
           in response to receiving a notification from the computer system at the
               particular premises that a particular alert has been triggered:
               determining the action to be performed in response to receiving the
                   notification by accessing the stored configuration information; and
               executing the action to be performed in response to receiving the
                   notification.

       15. The method of claim 14, wherein the action to be performed comprises one or
       more of:
           communicating a notification that the particular alert has been triggered, the
              configuration information for the particular alert specifying a recipient for
              the notification; and
           communicating a command to a computer system at the particular premises, the
              command specifying an activity to perform with respect to one or more
              devices located at the particular premises, the computer system operable to
              execute the command by performing the activity with respect to the one or
              more devices.

       18. The method of claim 10, wherein the one or more facility management devices
       each comprise one or more of:
           a temperature sensor;

                                        6
      Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 7 of 31 PageID #:1




                   a chemical sensor;
                   a motion sensor;
                   a pressure sensor;
                   an input switch; and
                   an output switch.

       13.     Further additional independent claim 19 of the ’256 patent, also asserted by Varatec

in this action, is reproduced below (again, formatting added for clarity).

               19. A system for monitoring, controlling, and managing a premises, comprising:
                   a computer system located at the premises and operable to communicate with a
                       remote client computer and a remote server system;
                   a plurality of devices located at the premises and comprising one or more
                       camera devices and a plurality of facility management devices;
                   the computer system operable to:
                       poll one or more of the facility management devices at predetermined times
                           to obtain device data associated with the facility management devices;
                       communicate at least a portion of the obtained device data to the remote
                           server system;
                       collect video data corresponding to video images captured by the one or
                           more camera devices;
                       store at least a portion of the collected video data in a memory associated
                           with the computer system; and
                       in response to a request from the remote client system, communicate video
                           data responsive to the request to the remote client system.

                                  FACTUAL BACKGROUND

       14.     In the early 2000’s, true premises management and control software was in its early

stages. Most premises management or surveillance systems were limited by type to a single

function. Typically, a premises management system was either a control system or a surveillance

system, but not both.

       15.     First named inventor of the ’256 patent, Charles Arledge, owned and operated a

number of franchise restaurants spread across four states between 1993 and 2001.

       16.     Arledge desired to be able to monitor, manage, and control his restaurant locations

remotely.



                                                 7
      Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 8 of 31 PageID #:1




         17.   However, after an exhaustive search, Arledge discovered that no then-existing

premises monitoring or control system sufficiently included the functionality necessary to

remotely monitor, control, and manage a variety of facility management devices and cameras at

multiple franchise restaurant premises spread across long distances.

         18.   In response to this unmet need, Arledge hired two software developers, Saxena and

Krishnan.

         19.   Arledge, along with the co-inventors, began developing a solution for this problem.

         20.   Ultimately, Arledge discovered that cameras and facility management devices

could be advantageously associated with a remote client system, a server system, and a database

system to receive, store, and communicate device data.

         21.   Arledge and his co-inventors disclosed their invention in the ’256 patent, which has

been cited by the USPTO in at least forty-four later patents and applications. The applicants cited

include, for example, Target Brands, Toshiba, Samsung, Wal-Mart, Sprint, Motorola, and Intuit.

         22.   Numerous home and commercial security and facility management system leaders,

including Defendant, have adopted various embodiments of the invention that Arledge and his co-

inventors disclosed in the ’256 patent.

         23.   Defendant infringes the invention claimed in the ’256 patent at least through its

Pulse System, found at https://www.adt.com/pulse, by (directly or through intermediaries) making,

using, and selling its product which practices a system and method for remotely monitoring,

controlling, and managing one or more cameras and facility management devices, as described

below.

         24.   Defendant has been aware of its infringement of the ‘256 Patent since May 2018.




                                                8
      Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 9 of 31 PageID #:1




                   COUNT I – INFRINGEMENT OF THE ’256 PATENT

       25.     Varatec realleges and incorporates by reference each of the preceding paragraphs.

       26.     The ’256 patent is presumed, and indeed is, valid and enforceable.

       27.     The ’256 patent is directed to patent-eligible subject matter under 35 U.S.C. § 101,

because its claims cover one or more “new and useful process, machine, manufacture, or

composition of matter, or [a] new and useful improvement thereof.”

       28.     More specifically, the ’256 patent is directed towards a process for remotely

monitoring, controlling, and managing devices at one or more premises. The ’256 patent’s claims

specifically require a server remote from one or more client systems, one or more client systems

remote from one or more premises, a database system, one or more camera devices, and one or

more facility management devices. See Ex. A, independent claim 1 and dependent claims 2, 3, 5,

6, and 9. The ’256 patent’s claims further specifically require reception of device data, storage of

device data, and communication of device data. See Ex. A, independent claim 1.

       29.     Problems and disadvantages of prior systems were reduced or eliminated with the

’256 patent; one of the ’256 patent’s inventive concepts is an improvement upon the prior art

because, among other improvements, it ensures either automated or real time continuous

monitoring, control, and management of multiple locations, as well as storage and retrieval of

device data from devices located at the remote premises, all via one or more remote client systems.

See, e.g., Ex. A 2:26–50 (“Particular embodiments of the present invention may provide one or

more technical advantages. In certain embodiments, the present invention combines the use of

control systems and sensors with video applications; whereas, typical existing systems are either

control systems or they are video monitoring systems. In certain embodiments, the present

invention provides the ability to synchronize the view of various sensors, POS data, and/or video


                                                 9
     Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 10 of 31 PageID #:1




data. In certain embodiments, the present invention provides the ability to integrate audio ﬁles and

broadcast them upon predetermined events, at predetermined times, or both.                   In certain

embodiments, the present invention provides a system that operates actively, allowing a user or

computer system to actively monitor or control a remote premises. Additionally, in certain

embodiments, the present invention provides a system that operates passively by receiving events

and executing one or more corresponding actions (e.g., communicating an alert, delivering an

audio message, turning on a light, or any other suitable action) in response to those events. In

certain embodiments, the architecture of the present invention comprising a local client system,

one or more computer systems located at a premises, and a high performance registrar system

enables conservation of bandwidth in connections to remote premises and management of the large

amounts of data acquired from the various devices.”).

       30.       Defendant has infringed and continues to infringe at least claims 1, 2, 3, 5, 6, 9, 10,

11, 12, 14, 15, 18, and 19 of the ’256 patent under 35 U.S.C. § 271(a), either literally or under the

Doctrine of Equivalents, by at least making, using, testing, licensing, offering to sell, and selling a

product embodying the claimed invention of the ’256 patent within the United States, as described

further below.

       31.       Defendant’s    ADT     Pulse    system,    described    in   public   disclosures    at

https://www.adt.com/pulse, has elements that embody each of the limitations of claims 1, 2, 3, 5,

6, 9, 10, 11, 12, 14, 15, 18, and 19 of the ’256 patent.

       32.       Specifically, in regards to independent claim 1, as shown below (in fair and accurate

screen shots of Defendant’s public disclosures regarding the ADT Pulse system), the ADT Pulse

system is a system.




                                                   10
     Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 11 of 31 PageID #:1




               Source: https://www.adt.com/smarthome (accessed 02/21/2019)




                  Source: https://www.adt.com/pulse (accessed 02/21/2019).

       33.    On information and belief, as shown below (in fair and accurate screen shots of

Defendant’s public disclosures regarding the ADT Pulse system), the ADT Pulse system includes

a server system operable to communicate with one or more remote client systems, the client

systems being remote from the one or more premises.




                                             11
     Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 12 of 31 PageID #:1




                Source: https://www.adt.com/smarthome (accessed 02/21/2019)




                   Source: https://www.youtube.com/watch?v=IfyCMKir-Fc
                                    (accessed 02/21/2019)

       34.    As shown below (in fair and accurate screen shots of Defendant’s public disclosures

regarding the ADT Pulse system), the ADT Pulse system also includes a database associated with

the server system and is operable to store configuration information for a plurality of devices

located at a remote premises.




                                              12
Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 13 of 31 PageID #:1




            Source: https://www.youtube.com/watch?v=IfyCMKir-Fc
                             (accessed 02/21/2019)




  Source: https://www.youtube.com/watch?v=IfyCMKir-Fc (accessed 03/21/2018)




                                     13
    Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 14 of 31 PageID #:1




       Source: https://www.youtube.com/watch?v=IfyCMKir-Fc (accessed 02/21/2019)

      35.    As shown below (in a fair and accurate screen shot of Defendant’s public

disclosures regarding the ADT Pulse system), the ADT Pulse system is operable to include a

plurality of devices that comprise one or more camera devises and one or more facility

management devices.




                                           14
     Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 15 of 31 PageID #:1




                    Source: https://www.adt.com/pulse (accessed 02/21/2019)

       36.     On information and belief, as shown below (in fair and accurate screen shots of

Defendant’s public disclosures regarding the ADT Pulse system), the ADT Pulse server is operable

to receive from the one or more premises device data for the one or more facility management

devises located at the remote premises, initiate storage of at least a portion of the received data in

the database system, and communicate, in response to a request received from a particular one of

the one or more remote client systems for device data for at least one facility management device,

stored device data for the at least one facility management device responsive to the request to the

particular client system.




                                                 15
Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 16 of 31 PageID #:1




            Source: https://www.youtube.com/watch?v=IfyCMKir-Fc
                             (accessed 02/21/2019)




              Source: https://www.youtube.com/watch?v=IfyCMKir-Fc
                              (accessed 02/21/2019)




                                      16
Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 17 of 31 PageID #:1




                      Source: https://www.adt.com/pulse
                            (accessed 02/21/2019)




            Source: https://www.youtube.com/watch?v=IfyCMKir-Fc
                             (accessed 02/21/2019)




                                     17
     Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 18 of 31 PageID #:1




                    Source: https://www.youtube.com/watch?v=IfyCMKir-Fc
                                     (accessed 02/21/2019)

       37.     Regarding dependent claim 2, on information and belief, as shown above and below

(in fair and accurate screen shots of Defendant’s public disclosures regarding the ADT Pulse

system), the ADT Pulse system’s server is operable to receive, from the particular client system, a

request to issue a command to a particular device at a particular premises, the command specifying

an activity to perform with respect to one or more of the devices located at the particular premises,

and, also on information and belief, the ADT Pulse system’s server is operable to communicate

the command to a computer system at the particular premises, the computer system operable to

execute the command by performing the activity with respect to the one or more devices.




                                                 18
     Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 19 of 31 PageID #:1




                  Source: https://www.youtube.com/watch?v=IfyCMKir-Fc
                                   (accessed 02/21/2019)




                  Source: https://www.adt.com/pulse (accessed 02/21/2019)

       38.    Regarding dependent claim 3, as shown below (in a fair and accurate screen shot

of Defendant’s public disclosures regarding the ADT Pulse system), the ADT Pulse system’s

database system is operable to store a schedule specifying one or more times when a command

should be communicated to a computer system at the particular premises, the command specifying

                                             19
     Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 20 of 31 PageID #:1




an activity to perform with respect to one or more devices located at the particular premises and

having been configured by a user of the particular client system; and, on information and belief,

the ADT Pulse system’s server is operable to communicate that command at the one or more times

specified in the schedule to the computer system at the particular premises, the computer system

operable to execute the command by performing the activity with respect to the one or more

devices.




                    Source: https://www.adt.com/pulse (accessed 02/21/2019)

       39.     Regarding dependent claim 5, as shown below (in fair and accurate screen shots of

Defendant’s public disclosures regarding the ADT Pulse system), the ADT Pulse system’s

database is operable to store configuration information for each of a plurality of alerts, each alert

being associated with one or more of the devices located at the particular premises, the

configuration information for each alert specifying an action to be performed by the server system

in response to receiving a notification from a computer system at the particular premises that the

alert has been triggered.




                                                 20
     Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 21 of 31 PageID #:1




                      Source: https://www.adt.com/pulse (accessed 02/21/20)

       40.     Further in regards to dependent claim 5, on information and belief, as shown below

(in fair and accurate screen shots of Defendant’s public disclosures regarding the ADT Pulse

system), the ADT Pulse system’s server can respond to receiving a notification from the computer

system at the particular premises that a particular alert has been triggered by accessing the ADT

Pulse system’s database to determine the action to be performed in response to receiving the

notification and the ADT Pulses system’s server can execute the action to be performed in response

to receiving the notification.




                                               21
     Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 22 of 31 PageID #:1




                    Source: https://www.adt.com/pulse (accessed 02/21/2019)

       41.     In regards to dependent claim 6, in regards to the action to be performed as

described, as shown below (in a fair and accurate screen shot of Defendant’s public disclosures

regarding the ADT Pulse system), the ADT Pulse system is operable to communicate a notification

that the particular alert has been triggered, the configuration information for the particular alert

specifying a recipient for the notification; and communicating a command to a computer system

at the particular premises, the command specifying an activity to perform with respect to one or

more devices located at the particular premises, the computer system operable to execute the

command by performing the activity with respect to the one or more devices.




                                                22
     Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 23 of 31 PageID #:1




                   Source: https://www.adt.com/pulse (accessed 02/21/2019)

       42.     Regarding dependent claim 9, as shown below (in fair and accurate screen shots of

Defendant’s public disclosures regarding the ADT Pulse system), the ADT Pulse system is

operable to incorporate one or more facility management devices, which can comprise one or more

of the following: a temperature sensor, a chemical sensor, a motion sensor, a pressure sensor, an

input switch, and an output switch.




                   Source: https://www.adt.com/pulse (accessed 02/21/2019)




                   Source: https://www.adt.com/pulse (accessed 02/21/2019)




                                               23
     Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 24 of 31 PageID #:1




                   Source: https://www.adt.com/pulse (accessed 02/21/2019)




                   Source: https://www.adt.com/pulse (accessed 02/21/2019)




                   Source: https://www.adt.com/pulse (accessed 02/21/2019)




                   Source: https://www.adt.com/pulse (accessed 02/21/2019)

       43.     The foregoing paragraphs describing the Defendant’s infringing activities in

relation to independent claim 1 and dependent claims 2, 3, 5, 6, and 9 apply with equal force to

independent claim 10, and correspondingly dependent claims 11, 12, 14, 15, and 18.

       44.     Regarding independent claim 19, as shown above (in fair and accurate screen shots

of Defendant’s public disclosures regarding the ADT Pulse system), the ADT Pulse system is a

system for monitoring, controlling, and managing a premises, comprising a computer system

located at the premises and operable to communicate with a remote client computer and, on

information and belief, a remote server system, and a plurality of devices located at the premises

and comprising one or more camera devices and a plurality of facility management devices.

                                               24
     Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 25 of 31 PageID #:1




                    Source: https://www.adt.com/smarthome (accessed 02/21/2019)




                         Source: https://www.adt.com/pulse (accessed 02/21/2019)

       45.     Further in regards to independent claim 19, as shown below (in fair and accurate

screen shots of Defendant’s public disclosures regarding the ADT Pulse system), the ADT Pulse

system includes a computer system at the premises that can, on information and belief, poll one or

more of the facility management devices at predetermined times to obtain device data associated




                                               25
     Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 26 of 31 PageID #:1




with the facility management devices and communicate at least a portion of the obtained device

data to the remote server system.




                   Source: https://www.adt.com/pulse (accessed 02/21/2019)




                                             26
     Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 27 of 31 PageID #:1




                     Source: https://www.youtube.com/watch?v=IfyCMKir-Fc
                                     (accessed 02/21/2019)

       46.     Continuing in regards to independent claim 19, as shown below (in fair and accurate

screen shots of Defendant’s public disclosures regarding the ADT Pulse system), the ADT Pulse

system includes a computer system at the premises that can collect video data corresponding to

video images captured by the one or more camera devices, store at least a portion of the collected

video data in a memory associated with the computer system, and in response to a request from

the remote client system, communicate video data responsive to the request to the remote client

system.




                                               27
Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 28 of 31 PageID #:1




            Source: https://www.youtube.com/watch?v=IfyCMKir-Fc
                             (accessed 02/21/2019)




            Source: https://www.youtube.com/watch?v=IfyCMKir-Fc
                             (accessed 02/21/2019)




                                    28
     Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 29 of 31 PageID #:1




          47.   Defendant’s aforesaid activities have been without authority and/or license from

Varatec.

          48.   Further, on information and belief and based on public disclosures, Varatec

understands that ADT plans in the near future to roll out a new system “ADT Control” that will

have the same functionality of the infringing ADT Pulse system, plus expanded functionality. On

information and belief, the ADT Control system likewise infringes the claims of Varatec’s ’256

Patent; Varatec intends to amend its complaint to further include ADT’s new Control system, once

the system has been released.

          49.   Defendant has deliberately capitalized on the improvements taught by the ’256

patent and has taken advantage of the inventors’ investment in enhancing technology directed

towards the remote monitoring, management, and control of facility management devices and

cameras.

          50.   On information and belief, Defendant has had knowledge and notice of the ’256

patent, as well of its own infringement of the patent, at least since its receipt of a letter sent by

Varatec to Defendant on May 25, 2018. A true and accurate copy of this letter is attached hereto

as Exhibit B.

          51.   Despite this notice, Defendant has willfully persisted in its infringement of the ’256

patent.

          52.   Varatec further sent follow-up letters to Defendant, including on June 6, 2018, and

July 9, 2018; Defendant did not respond to any of Varatec’s letters.

          53.   Defendant has had knowledge and notice of the ’256 patent, as well as of its own

infringement of the ’256 patent, since at least May 25, 2018 by virtue of the aforementioned letter

notice.



                                                 29
     Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 30 of 31 PageID #:1




        54.     In response to Varatec’s letter communications, Defendant did not deny that their

system contained all of the limitations of the ’256 patent, did not allege that specific limitations

were not present, or provide any prior art; rather, Defendant merely ignored Varatec’s letters.

        55.     Varatec has been and continues to be damaged by Defendant’s infringement of the

’256 patent.

        56.     On information and belief, due to the seminal nature of Varatec’s ’256 patent, a

reasonable royalty for infringement of the ’256 patent would be at least 20% of Defendant’s

revenue attributable to its infringing activities.

        57.     Defendant’s infringement of the ’256 patent has been and continues to be willful.

        58.     Defendant’s ongoing and willful infringement of the ’256 patent renders this case

exceptional within the meaning of 35 U.S.C. § 285.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Varatec, LLC prays for relief as follows:

        A.      A judgment that Defendant has infringed the asserted claims of the ’256 patent;

        B.      A judgment that one or more of Defendant’s acts of infringement of the ’256

patent was willful from the time that Defendant became aware of the infringing nature of its

actions, which is the time of filing of Varatec’s Complaint at the latest;

        C.      That Varatec be awarded damages adequate to compensate it for Defendant’s

infringement of the ’256 patent, such damages to be determined by a jury and an accounting, if

necessary, to compensate Varatec adequately for the infringement;

        D.      That the damages awarded to Varatec be trebled for the period of such willful

infringement pursuant to 35 U.S.C. § 284;

        E.      That Varatec be awarded pre-judgment and post-judgment interest;

                                                     30
     Case: 1:19-cv-01543 Document #: 1 Filed: 03/04/19 Page 31 of 31 PageID #:1




       F.      That the Court grant a permanent injunction pursuant to 35 U.S.C. § 283,

enjoining the Defendant from further acts of (1) infringement, (2) contributory infringement, and

(3) actively inducing infringement with respect to the claims of the ’256 patent;

       G.      That this case be determined an exceptional case within the meaning of 35 U.S.C

§ 285 and that Varatec be awarded reasonable attorneys’ fees, costs, and expenses incurred in

connection with this case; and

       H.      That Varatec be awarded such other relief as this Court deems just and proper.

                                 DEMAND FOR TRIAL BY JURY

       Plaintiff Varatec, LLC hereby demands a trial by jury on all issues so triable.

       Dated: March 4, 2019                          Respectfully submitted,

                                                     /s/ Barry F. Irwin             _

                                                     Barry F. Irwin, P.C.
                                                     Reid P. Huefner
                                                     Chris D. Eggert
                                                     Manon L. Burns
                                                     IRWIN IP LLC
                                                     222 South Riverside Plaza
                                                     Suite 2350
                                                     Chicago, IL 60606
                                                     (312) 667-6080
                                                     birwin@irwinip.com
                                                     rhuefner@irwinip.com
                                                     ceggert@irwinip.com
                                                     mburns@irwinip.com

                                                     Attorneys for Plaintiff Varatec, LLC




                                                31
